                                            Case 4:20-cv-07987-JST Document 37 Filed 06/29/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       SECURITIES AND EXCHANGE                         Case No. 20-cv-07987-JST
                                           COMMISSION,
                                   9                     Plaintiff,                        SCHEDULING ORDER
                                  10              v.
                                  11
                                           CARRIE L. TOLSTEDT,
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14
                                               The Court hereby sets the following case deadlines pursuant to Federal Rule of Civil
                                  15
                                       Procedure 16 and Civil Local Rule 16-10:
                                  16
                                                                           Event                                     Deadline
                                  17

                                  18         Deadline to add parties or amend the pleadings1                   July 30, 2021

                                  19         Updated joint case management statement due                       December 7, 2021

                                  20                                                                           December 14, 2021
                                             Further case management conference
                                                                                                               at 2:00 p.m.
                                  21

                                  22         Fact discovery cut-off                                            August 2, 2022

                                  23         Mediation deadline                                                To be determined

                                  24         Expert disclosures                                                September 15, 2022
                                  25         Expert rebuttal                                                   October 27, 2022
                                  26
                                  27
                                       1
                                  28    After this deadline, a party may still seek amendment, but must demonstrate good cause. Fed. R.
                                       Civ. P. 16(b)(4).
                                           Case 4:20-cv-07987-JST Document 37 Filed 06/29/21 Page 2 of 3




                                   1                                       Event                                        Deadline

                                   2        Expert discovery cut-off                                             December 5, 2022
                                   3        Dispositive motion briefing complete                                 March 24, 2023
                                   4
                                            Dispositive motion hearing deadline                                  May 23, 2023
                                   5
                                            Pretrial conference statement due                                    August 18, 2023
                                   6
                                                                                                                 August 25, 2023 at
                                   7        Pretrial conference
                                                                                                                 2:00 p.m.
                                   8
                                                                                                                 September 18, 2023
                                            Trial
                                   9                                                                             at 8:00 a.m.

                                  10        Estimate of trial length (in days)                                   16

                                  11          This case will be tried to a jury.
                                  12          Each side may take up to 20 depositions without further leave of Court. The Court will
Northern District of California
 United States District Court




                                  13   further expand the 20-deposition limit on a showing of good cause.
                                  14          Counsel may not modify these dates without leave of court. The parties shall comply with
                                  15   the Court’s standing orders, which are available at https://cand.uscourts.gov/judges/tigar-jon-s-jst/.
                                  16          The Court has set a dispositive motion deadline which allows enough time for the Court to
                                  17   consider any such motions well in advance of trial. The parties should assume that any subsequent
                                  18   continuance of the dispositive motion deadline, or any enlargement of the dispositive motion
                                  19   briefing schedule beyond that set forth in Civil Local Rule 7-3, will result in a continuance of the
                                  20   pretrial conference and trial dates of equal or greater length.
                                  21          The parties must take all necessary steps to conduct discovery, compel discovery, hire
                                  22   counsel, retain experts, and manage their calendars so that they can complete discovery in a timely
                                  23   manner and appear at trial on the noticed and scheduled dates. All counsel must arrange their
                                  24   calendars to accommodate these dates, or arrange to substitute or associate in counsel who can.
                                  25          Trial dates set by this Court should be regarded as firm. Requests for continuance are
                                  26   disfavored. The Court will not consider any event subsequently scheduled by a party, party-
                                  27   controlled witness, expert or attorney that conflicts with the above trial date as good cause to grant
                                  28
                                                                                          2
                                           Case 4:20-cv-07987-JST Document 37 Filed 06/29/21 Page 3 of 3




                                   1   a continuance. The Court will not consider the pendency of settlement discussions as good cause

                                   2   to grant a continuance.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 29, 2021
                                                                                     ______________________________________
                                   5
                                                                                                   JON S. TIGAR
                                   6                                                         United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
